Order entered October 10, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01267-CV

               JASON EDWARDS AND TIFFANY EDWARDS, Appellants

                                               V.

  FEDERAL NATIONAL MORTGAGE ASSOCIATION, ITS SUCCESSORS AND/OR
                        ASSIGNS, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-04067-C

                                           ORDER
       Before the Court is appellants’ October 9, 2018 motion for extension of time to file

corrected brief. We GRANT the motion and ORDER the brief be filed no later than October

22, 2018. We caution appellants that all further motions must contain a certificate of conference

as required by Texas Rule of Appellate Procedure 10.1(a)(5). See TEX. R. APP. P. 10.1(a)(5).


                                                     /s/   DAVID EVANS
                                                           JUSTICE